Exhibit 10.91
 
 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT").  THIS NOTE, AND ANY EQUITY INTERESTS OF THE COMPANY WHICH MAY BE
ISSUED UPON CONVERSION HEREOF, HAVE BEEN ACQUIRED AS AN INVESTMENT AND NOT WITH
A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED OR TRANSFERRED WITHOUT (i) AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER
THE ACT, AND ALL APPLICABLE STATE SECURITIES LAWS OR (ii) REGISTRATION UNDER THE
ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
ORANGEHOOK, INC.


12% UNSECURED PROMISSORY NOTE


$750,000
June 30, 2017
 
Minneapolis, Minnesota



FOR VALUE RECEIVED, ORANGEHOOK, INC., a Florida corporation (the "Company"),
promises to pay to the order of Whitney Peyton or his successors or assigns (the
"Holder"), the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000)
on the Maturity Date (as defined herein) with interest thereon as indicated
below.


1.       Maturity.  The Company shall pay the outstanding principal and all
accrued interest thereon in full on December 30, 2017 (the "Maturity Date").
2.       Interest.  Interest shall accrue from the date hereof on the unpaid
principal amount of this Note from time to time outstanding at a fixed rate of
twelve percent (12%) per annum.  Interest shall be computed on the actual number
of days elapsed in a 365-day year and shall not be compounded.  Beginning on
August 1, 2017, and on the first of each ensuing month, the Company will make
monthly interest payments in the amount of $3,500. Any remaining accrued 
interest shall be payable in full on the Maturity Date.
3.       Prepayment.  This Note may be prepaid in full or in part at any time
without penalty, provided that all prepayments shall be applied first to accrued
interest with the balance thereof to principal.
4.       Waivers.  The Company agrees to waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.
5.       Default.  The term "Event of Default" as used herein shall mean either
of the following events:
 
a.      Failure of the Company to pay the principal amount or any accrued
interest when due and within five (5) days after of the Company's receipt of
written notice by the Holder.
 
b.      The Company voluntarily terminates operations or consents to the
appointment of a receiver, trustee or similar person with respect to all or a
substantial part of its assets.
 
c.      The Company admits its inability to pay its debts as they become due.
 
d.      The Company makes a general assignment for the benefit of its creditors;
or
 
e.      The Company files a voluntary petition in bankruptcy, or a decree or
other order by a court of competent jurisdiction shall have been entered
adjudging the Company bankrupt or insolvent under the provisions of the United
States Bankruptcy Code or applicable insolvency law or statute providing for the
modification or adjustment of the rights of creditors, and such degree or order
shall have continued undischarged or unstayed for a period of sixty (60) days.
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
If an Event of Default shall occur, the Holder may be written notice to the
Company declare the entire unpaid principal amount and any interest accrued
thereon due and payable immediately.
6.       No Recourse against Others.  A director, officer, employee or
shareholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Note or for any claim based on, in respect
of or by reason of such obligations or their creation.  The Holder, by accepting
this Note, waives and releases all such liability as part of the consideration
for this issue of this Note.
7.       Amendments and Waivers.  Any term of this Note may be amended only with
the written consent of the Company and the Holder.
8.       Ranking.  This Note represents a general, unsecured obligation of the
Company and will rank on parity with all other unsecured indebtedness of the
Company.
9.       Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of Minnesota.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.


ORANGEHOOK, INC.






By: /s/  James L.
Mandel                                                                      
     James L Mandel
     President & Chief Executive Officer
 
 
 
 
 
 
 
 

 
- 2 -

--------------------------------------------------------------------------------






